PER CURIAM.
The Defendant appeals his convictions for armed false imprisonment and aggravated assault with a firearm. On appeal, he raises several issues challenging his convictions, which we affirm without comment. He correctly contends, however, that the judgment mistakenly reflects a conviction for armed kidnapping, even though he was found and adjudicated guilty of the lesser included offense of armed false imprisonment. As the State concedes, remand is necessary to correct this scrivener’s error. See Cannet v. State, 736 So.2d 1277 (Fla. 4th DCA 1999).
AFFIRMED AND REMANDED FOR CORRECTION OF SCRIVENER’S ERROR.
DELL, GUNTHER and SHAHOOD, JJ., concur.